Jenkins, P. J.
1. Considering the alleged newly discovered evidence set out in the only special ground of the motion for a new trial, in connection with the defendant’s own testimony, it is clearly apparent that by the exercise of proper diligence its existence would have been revealed ‘ to the defendant prior to the time of the trial; and it therefore furnishes no sufficient ground to set aside the verdict. Rothschild v. Arenson, 22 Ga. App. 337 (96 S. E. 14).
2. There being sufficient evidence to support the verdict, which has the approval of the trial judge, his judgment overruling the motion for a new trial can not be disturbed.

Judgment affirmed.


Stephens and Smith, JJ., concur.